Copy of email communication to Applicant


-----Original Appointment-----From: George, Patricia A. (AU1781) Sent: Thursday, March 24, 2022 9:35 AMTo: bjackson@webblaw.comSubject: USPTO Automated Interview Request (AIR): Action Required - Received interview for US Application Number 15560908When: Thursday, March 31, 2022 1:00 PM-1:30 PM (UTC-06:00) Central Time (US & Canada).Where: PhoneImportance: High

Dear Mr. Jackson:

I have received a copy of your Automated Interview Request (AIR) and am writing to schedule an interview.

I am not available on 1/30/2022, however, have the above alternate time free.

I will prepare to discuss the newly-cited Stypula reference, however, if there are other topics for discussion, please submit a meeting agenda to me prior to the day of our interview.

It would be appreciated if you would also list the names of other attendees on the agenda.  

Please see the USPTO Interview Best Practices document at: www.uspto.gov/patents/law/exam/interview_ best_ practices.pdf. 


On Topics for Discussion (noted on the AIR form)

In the Topics for Discussion section (see below), it is noted: “Our client would like a supervisory examiner to be present for the interview as well.”

Applicant may be interested in knowing that three supervisor level examiners, including my Supervisor, have reviewed the history of this case, and participated in the Pre-Appeal Conference, filed 12/30/2021.



Unfortunately, the request for an Office Interview with a Supervisor is being declined because this is not a service provided by the office.
It would not be fair to all Applicants to offer an interview with a supervisory only in this case, as this is not a service provided by the office to all applicants.

Per MPEP 713, Office Interviews are conducted to bridge the gap between an examiner and Applicant.  

It might help Applicants to know that I am a senior examiner, with supervisory experience, and have recently been awarded for having over 15 consecutive years of outstanding examination practices, which ranks me in the top 3% of all examiners.


Sincerely,

Patty George Primary Examiner United States Patent OfficeArt Unit: 1793571.272.5955 (desk)410.884.1740 (alt.)571.273.5955 (fax)Email: Patricia.George@uspto.gov


    PNG
    media_image1.png
    202
    202
    media_image1.png
    Greyscale


Confidentiality Notice:  This e-mail (including any attachments) may contain information that is private, confidential or protected by attorney-client or other privilege.  It is intended solely for the use of the addressee(s) listed above.  If you are not the intended recipient of this message, please do not print, copy or disclose this information.  If you received this e-mail in error, please disregard it and delete it and any attachments from your system.  Please also notify us by return email or by telephone at 571.272.5955 so that we may correct our records.

Content Notice:  This e-mail (including any attachments) contains unofficial business.  A follow-up phone interview must occur to make any forthcoming decisions official business.



From: PTO Automated Interview Request Sent: Thursday, March 24, 2022 7:58 AMTo: George, Patricia A. (AU1781) <Patricia.George@USPTO.GOV>Cc: PTO Automated Interview Request <PTOAutomatedInterviewRequest@USPTO.GOV>Subject: USPTO Automated Interview Request (AIR): Action Required - Received interview for US Application Number 15560908Importance: High

PATRICIA GEORGE, This is an Automated Interview Request (AIR) made by Brian Jackson for application number 15/560,908 for 3-30-2022 11:00 AM ET. The preferred interview type is: Telephonic. Please respond to this interview request within 1 business day. Topic for Discussion: Our client would like to discuss the Action, including the newly-cited Stypula reference. Our client would like a supervisory examiner to be present for the interview as well.Please contact Brian Jackson by calling +1 4124718815 or emailing bjackson@webblaw.com to set up an interview or deny if appropriate. Note, if you are denying an interview, the interview request flag will not be cleared until you've contacted your SPE. Examiner may grant or deny the interview in accordance with current USPTO interview policy, practice and procedure (See MPEP 713). By receiving this AIR submission, the applicant has certified that: This submission is requested to be accepted as an authorization for this interview to communicate via the internet. Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned concerning scheduling of the interview via video conference, instant messaging, or electronic mail, and to conduct the interview in accordance with office practice including video conferencing. Next step: Once determined if an interview is appropriate, Examiner may email or call the applicant to set up or deny the interview. If you're going to deny the interview, please contact your SPE to clear the tracking off of your dashboard. 
If you need assistance please contact your SPE, an Interview Specialist from your TC or see Quick Reference Guide. Thank you. Please do not reply to this message; it was sent from an unmonitored e-mail address. 

End of email communication.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793